DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (U.S. 2008/0116165).  Lin teaches a stopper 1, 2, 3 for a container (paragraph [0002]), wherein the stopper 1, 2, 3 has a jacket portion 1, 2 insertable into the container, wherein the jacket portion has a through-opening formed in an axial direction (figure 2), wherein the stopper has a plurality of segments in element 1, wherein each respective segment has a free end (upper end), wherein a first portion of the by element 3)and that closes the through-opening, and wherein the third portions form a bearing portion of the stopper for bearing against a container edge of the container during insertion of the jacket portion of the stopper into the container.

Regarding claim 2, the second portions have a lesser material thickness than the third portions (second portion is inwardly protruding portion of 1 which is thinner than 14 and 11).

Regarding claim 3, the segments are connected to each other in a region of an end at 12 of the jacket portion directed away from the bearing portion (joined at lower end of 1).

Regarding claim 4, the region is configured as a closed annular structure at 12.

Regarding claim 5, the jacket portion has a cross section that widens in the direction of the bearing portion (at 23 in figure 3).

Regarding claim 6, at least one of the cover portion and the bearing portion is configured at an end of the jacket portion (the bearing portion is at the upper end).



Regarding claim 12, the stopper has at least three segments (as shown in figure 1, there are more than three segments).

Regarding claim 13, the segments are deformed radially inward elastically during the insertion of the jacket portion of the stopper into the container (figures 2 and 3).

Regarding claim 14, the second portions form a closed surface upon radially inward deformation of the segments (the surface is closed in circumferential direction against element 2(.

Regarding claim 15, the stopper is integrally formed in one piece, (element 1 is integrally formed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 2008/0116165). 
Regarding claim 8, Lin discloses the claimed invention except for the first portion being 80% of the jacket.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stopper of Lin with the first portion being longer such that it is 80% of the jacket in length, in order to extend further into the container for better sealing and since change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 10, Lin discloses the claimed invention except for the minimum distance between adjacent segments is at least 0.8 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the stopper of Lin with a minimum distance between adjacent segments is at least 0.8 mm, in order to fit within a certain diameter of a container opening and since change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the segments of the stopper.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI M ELOSHWAY/Examiner, Art Unit 3736